DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.  

Claims 1, 8, and 15 have been amended, 
Claims 2, 9, and 16 were previously cancelled, and 
Claims 1, 3-8, 10-15, and 17-20 are currently pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7, 8, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 7 and 14, both claims depend from cancelled claims as such it is indefinite what the claims detail.  Examiner’s Note:  The examiner is assuming claim 7 depends from Claim 1 and Claim 14 depends from Claim 9.
Regarding claims 8 and 10-14, Independent Claim 8 recites “… a smart attribute evaluation package (SAEP),” in lines 3-4 and “… an operational smart attribution evaluation package (SAEP),” in line 13.  Further the limitation “a conversion parameter extractor included in a smart attribute evaluation package (SAEP), implemented by a processor and configured to extract meta-information stored in a smart attribute evaluation package SAEP,” has the SAEP included in the SAEP.  It is unclear what the SAEP is now since there are two SAEPs.  Examiner’s Note:  These units according to the specification are just programing modules/units subroutines and it is believed there is one master SAEP that has these sub-routines within the “master SAEP program”.  For the purposes of this examination the examiner is going to use, unless specified in the claim, one SAEP.
Claims 10-14 depend from claim 10 discussed above and do not cure its deficiencies.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 3-8, 10-15, and 17-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1, 3-8, 10-15, and 17-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 3-8, 10-15, and 17-20 are directed to sending and receiving data to properly allocate compensation for advertising.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3-8, 10-15, and 17-20 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 8 and 15, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 8 and 15, recites, in part, 
extracting meta-information stored in a smart attribute evaluation package (SAEP), the meta-information including at least a conversion parameter, a time-out period, and a reward, wherein the meta-information corresponds to a conversion associated with an advertisement displayed previously by a plurality of entities, wherein the SAEP is posted by an advertisement server on a blockchain-based platform;, 
receiving, by the SAEP, within the time-out period, a plurality of claims for the conversion from … … of one or more entities, wherein each of … … claims that a corresponding entity is a source of the conversion; (sending and receiving data to perform the abstract idea),
selecting, by the SAEP, a claim corresponding to an entity from the plurality of claims based on the conversion parameter and information included in the plurality of claims, wherein the entity is identified as the source of the conversion; and, and
transmitting, by the SAEP,  information related to the selected claim.  (sending and receiving data to perform the abstract idea).
These limitations set forth a concept of sending and receiving data to properly allocate compensation for advertising.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 2 and 11 and their related text and Paragraphs and 0100-0106 of the specification detail any combination of a generic computer system program to perform the method.  Further paragraph 0101 specifically states that “Computer 1100 may be a general purpose computer …” and Computer 1100 is the computer/system that the present invention operates upon.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 3-7, 10-14, and 17-20 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1, 3-8, 10-15, and 17-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kniaz et al. (US Patent Application Publication No. 2008/0010143 A1 – Hereinafter Kniaz) and further in view of Miller (US Patent Application Publication No. 2007/0260736 A1 – Hereinafter Miller) and further in view of Ezra et al.  (US Patent Application Publication No. 2016/0171525 A1 – Hereinafter Ezra) and further in view of Aronson (US Patent Application Publication No. 2019/0370788 A1 – Hereinafter Aronson).  
Claims 1 and 15:
Kniaz teaches;
A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for evaluating a conversion, the method comprising: (See at least the abstract.)
A non-transitory machine-readable medium having information recorded thereon for evaluating a conversion, wherein the information, when read by the machine, causes the machine to perform following: (See at least paragraph 0081.)
extracting meta-information stored in a smart attribute evaluation package (SAEP), the meta-information including at least a conversion parameter, a time-out period, and a reward, wherein the meta-information corresponds to a conversion associated with an advertisement displayed previously by a plurality of entities, wherein the SAEP is posted by an advertisement server on a…; (See at least paragraphs 0048-0052 where credit is given to an advertiser based on a cookie which is information (meta information) about the conversion/award.  The SAEP is posted on a platform and in paragraphs 0048-0052 the platform is the controlling server that verifies the information.)
selecting, by the SAEP, a claim corresponding to an entity from the plurality of claims based on the conversion parameter and information included in the plurality of claims, wherein the entity is identified as the source of the conversion; and; (See at least paragraph 0048 and 0052.)

Kniaz does not appear to specify multiple claims.
Miller teaches multiple claims and selecting from multiple claims in at least paragraph 0011.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the conversion attribution taught by Kniaz by using attribution for multiple claims as taught by the 3rd Party content including promotional items as taught by Miller in order to allow for effective attribution from multiple requests.    
The combination of Kniaz and Miller does not appear to specify a time-out period for attribution.  
Ezra teaches a time-out period via an expiration in at least paragraph 0123.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Kniaz and Miller by using an expiration of a conversion as taught by Ezra in order to allow for accurate and timely payment/allocation.  
The combination of Kniaz, Miller, and Ezra does not appear to specify a blockchain platform.  

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Kniaz. Mille, and Ezra by using a blockchain platform as taught by Aronson since the distributed network of a blockchain increases reliability and speed..  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 3, 10, and 17:
The combination of Kniaz, Miller, Ezra, and Aronson teaches all the limitations of claims 1, 8, and 15.  Further Kniaz teaches allocating the reward in at least paragraphs 0048 and 0052.
The motivation to combine Kniaz, Miller, Ezra, and Aronson is the same as disclosed in Claims 1, 8, and 15 and is incorporated herein. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 4, 11, and 18:
The combination of Kniaz, Miller, Ezra, and Aronson teaches all the limitations of claims 1, 8, and 15.  Further Kniaz teaches allocating based on a particular action in at least paragraphs 0010-0014.

The motivation to combine of Kniaz, Miller, Ezra, and Aronson is the same as disclosed in Claims 1, 8, and 15 and is incorporated herein. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 5, 12, and 19:
The combination of Kniaz, Miller, Ezra, and Aronson teaches all the limitations of claims 4, 11, and 18.  Further Kniaz teaches number of impressions in at least paragraph 0006 and Miller teaches a time stamp in the cookie in at least paragraph 0010.
The motivation to combine of Kniaz, Miller, Ezra, and Aronson Miller is the same as disclosed in Claims 4, 11, and 18 and is incorporated herein. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 6, 13, and 20:

The motivation to combine Kniaz, Miller, Ezra, and Aronson is the same as disclosed in Claims 3, 10, and 17 and is incorporated herein. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 7:
The combination of Kniaz, Miller, Ezra, and Aronson teaches all the limitations of claim 1.  Further Ezra teaches an updated reward (reward no reward) with an expiration extension in at least paragraph 0123.
The motivation to combine Kniaz, Miller, Ezra, and Aronson is the same as disclosed in Claim 2 and is incorporated herein. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 8:
Kniaz teaches;
A system for evaluating a conversion, the system comprising: (See at least the abstract.)
a conversion parameter extractor included in a smart attribute evaluation package (SAEP), implemented by a processor and configured to extract 
an attribute extracting unit implemented by a processor and configured to receive, within the time-out period, a plurality of claims for the conversion from one or more entities; (See at least paragraphs 0048-0052.)
an operational smart attribution evaluation package (SAEP) evaluation unit included in the SAEP, implemented by a processor and configured to select a claim corresponding to an entity from the plurality of claims based on the conversion parameter and information included in the plurality of claims, wherein the entity is identified as the source of the conversion; and (See at least paragraphs 0048-0052.)
a SAEP update unit included in the SAEP, implemented by a processor and configured to transmit information related to the selected claim. (See at least Figure 13 and its related text and paragraph 0076 where a report is transmitted.)
Kniaz does not appear to specify multiple claims.

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the conversion attribution taught by Kniaz by using attribution for multiple claims as taught by the 3rd Party content including promotional items as taught by Miller in order to allow for effective attribution from multiple requests.    
The combination of Kniaz and Miller does not appear to specify a time-out period for attribution.  
Ezra teaches a time-out period via an expiration in at least paragraph 0123.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Kniaz and Miller by using an expiration of a conversion as taught by Ezra in order to allow for accurate and timely payment/allocation.  
The combination of Kniaz, Miller, and Ezra does not appear to specify a blockchain platform.  
Aronson teaches the use of a blockchain platform with advertising in at least paragraphs 0002-0004.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Kniaz. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 14:
Claim 14 is rejected under 35 USC § 103 for substantially the same reasons as claim 7. 

Response to Arguments

Applicant disputes the 101 rejection.  The blockchain platform is recited at such a high level of generality, all a blockchain-based platforms means is a distributed network.  See the attached article “Blockchain-based platforms: Decentralized infrastructures and its boundary conditions.” Which defines a blockchain platform as essentially just a distributed network.  
Please note, if applicant would positively recited the blockchain functionality and the distributed architecture the 101 rejection may be obviated.    

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681